Citation Nr: 1510580	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-17 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected residuals of a chip fracture distal lateral malleolus of the right ankle, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the United States Army from October 1985 to October 1989.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that during the pendency of the appeal, the Veteran changed his representation from the Texas Veterans Commission to the Disabled American Veterans in March 2009.

The Board also notes that in August 2008, the Veteran withdrew his previously submitted request for a Travel Board hearing.  Thus, there is no outstanding Board hearing request.  See 38 C.F.R. § 20.704 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is warranted with respect to the Veteran's claim of entitlement to an increased evaluation for his service-connected residuals of a chip fracture distal lateral malleolus of the right ankle.  The Veteran was afforded a VA examination to determine the current severity and manifestations of his right ankle disability in October 2008, which was more than 6 years ago.  The Veteran has asserted that his ankle has worsened significantly and his representative also stated that the Veteran would be willing attend a new examination to show that his disability has increased in severity.  See March 2009 Notice of Disagreement; April 2014 Statement of Accredited Representative in Appealed Case.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected residuals of a chip fracture distal lateral malleolus of the right ankle.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After the preceding development is completed, schedule a VA examination to determine the current severity and manifestations of the Veteran's service-connected right ankle disability.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.   The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examination and review of the record, the examiner must clearly delineate all pathology attributable to the service-connected residuals of a chip fracture distal lateral malleolus of the right ankle, to include whether there is any right foot arthritis, right ankle arthritis, moderate or marked limitation of ankle motion, ankylosis of the ankle of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or an astragalectomy.  The examiner should also comment on the presence or absence of any related scarring.  The examiner must also assess the severity of the Veteran's symptom and specifically note whether and to what extent any musculoskeletal disability results in limitation of function due to pain, loss of motion due to weakened movement, excess fatigability, or incoordination.

Finally, the examiner should comment on whether the service-connected residuals of a chip fracture distal lateral malleolus of the right ankle is productive of any right foot symptomatology which is separate and distinct from any right ankle symptomatology.  For example, does the Veteran exhibit moderate or marked limitation of motion of the right ankle (compensable under Diagnostic Code 5271) in addition to a moderate, moderately severe, or severe injury of the foot (ratable under Diagnostic Code 5284)?

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

